         Case 1:20-cv-00476-KPF Document 15 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MINDEN PICTURES, INC.,
                          Plaintiff,

                   -v.-                              20 Civ. 476 (KPF)

ATHLON SPORTS COMMUNICATIONS,                             ORDER
INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court understands that the parties will file a voluntary stipulation of

dismissal with prejudice. Accordingly, the initial pretrial conference currently

scheduled for April 28, 2020, is hereby ADJOURNED sine die.

      SO ORDERED.

Dated:       April 27, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
